          Case 2:07-cr-20168-JWL Document 1904 Filed 05/18/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 07-20168-JWL
                                       )
GERARDO TREVINO,                       )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

      On March 3, 2014, this Court sentenced defendant to a term of imprisonment of 120

months. On April 27, 2020, defendant filed the instant motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 1898). Defendant has not indicated that he

has satisfied the statute’s exhaustion requirement.1 See id. (defendant may bring a motion

after he has exhausted administrative appeals of the BOP’s failure to bring a motion on

defendant’s behalf or after the lapse of 30 days from the receipt of such a request by the

warden, whichever is earlier). Instead, defendant argues that the Court should waive that

requirement. The undersigned agrees with the others judges in this district, however, that

the requirement is jurisdictional and cannot be waived. See United States v. Wright, 2020

WL 2306898, at *2 & n.11 (D. Kan. May 8, 2020) (citing cases). Accordingly, the motion




      1
          Defendant did not file a reply brief by the deadline of May 8, 2020.
       Case 2:07-cr-20168-JWL Document 1904 Filed 05/18/20 Page 2 of 2




is dismissed for lack of jurisdiction, without prejudice to the filing of another motion

once defendant has satisfied the exhaustion requirement.



      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release (Doc. # 1898) is hereby dismissed for lack of jurisdiction.


      IT IS SO ORDERED.


      Dated this 18th day of May, 2020, in Kansas City, Kansas.


                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge




                                            2
